Case 3:21-cv-00092-MHL-EWH Document 7 Filed 05/18/21 Page 1 of 2 PageID# 74




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

JOSHUA ALEXANDER,

       Plaintiff,

V.                                                                      Civil Action No. 3:21CV92

JOSEPH BARON, et al.,

       Defendants.

                                  MEMORANDUM OPINION

       Plaintiff, a Virginia inmate, has submitted this civil action. He also has applied to

proceed in forma pauperis. Accordingly, by Memorandum Order entered on March 4, 2021, the

Court directed Petitioner to complete and return certain forms ifhe wished to proceed informa

pauperis, or to pay the full $402.00 filing fee. On March 22, 2021, the Court received an in

forma pauperis affidavit from Petitioner with a note that states: "I no longer want to proceed in

forma pauperis." (ECF No. 4, at 1 (emphasis omitted).) However, Plaintiff completed and

returned both the in forma pauperis affidavit and the consent to collection of fees form. By

Memorandum Order entered on April 13, 2021, the Court explained that if Plaintiff no longer

desired to apply to proceed in forma pauperis then he must pay the $402.00 filing fee. The Court

ordered that, within eleven ( 11) days of the date of entry thereof, Plaintiff must submit the full

$350.00 filing fee and the $52.00 administrative fee. The Court explained that, in the alternative,

if Plaintiff instead chose to proceed informa pauperis, he must notify the Court of his renewed

intent to do so within eleven (11) days. Finally, the Court explained that if Plaintiff failed to

comply with either of the above directives, the Court would dismiss the action without prejudice.

See Fed. R. Civ. P. 4l(b).
Case 3:21-cv-00092-MHL-EWH Document 7 Filed 05/18/21 Page 2 of 2 PageID# 75




       More than eleven ( 11) days have elapsed and Plaintiff has not responded to the April 13.

202 1 Memorandum Order. Accordingly. this action will be DISMISSED WITHOUT

PREJUDICE.

      An appropriate Order shall accompany thi s Memorandum Opinion.




Date: M ~      }r I   21>1-I
Richmond, Virginia




                                               2
